July 2, Securities and Exchange Commission Attention: Filing Room 450 Fifth Street, NW Washington, DC20549 Re: Parr Family of Funds SEC File 811-21726 Dear Sir or Madam: Enclosed for filing on behalf of the above referenced registered investment management company pursuant to Rule 17g-1 of the Investment Company Ac of 1940 are the following: (i) A copy of the Fidelity Bond Policy (the ‘‘Bond’’), effective June 30, 2009, issued by Chub Group of Insurance Companies, for $200,000 insuring the Fund through the period ending June 30, 2010, attached under Exhibit 1; (ii) A copy of the resolutions of a majority of Trustees of the Board who are not ‘‘interested persons’’ of the Fund, approving the amount, type, form and coverage of the Bond, attached under Exhibit 2; and (iii) Premium for the Bond has been appropriately paid from June 30, 2009 through the period ending June 30, 2010. Check # 1724 was issued on July 2, 2009 in the amount of $1,500.00. If there are any questions regarding this filing, please contact David F. Ganley, Chief Compliance Officer at215.830.8990 extension Very truly yours, /s/ Stephen L.
